En Banc.
PER CURIAM.
This is an action by the purchaser of a mobile home to void and set aside the sale on the grounds that the mobile home contained redhibitory defects. The trial court granted judgment in favor of plaintiff, and the defendant appealed.
The plaintiff filed a motion to dismiss the appeal on the basis that the original return date of January 6, 1970, was extended from time to time by the trial court, and the record was not lodged in this court until July 1, 1970. The plaintiff attributes this delay to the defendant-appellant’s untimely payment of cost “or otherwise.”
Pages 45, 46, and 47 of the record contain three motions for an extension of the return date. All of these motions were at the instance of Oliver J. LeBlanc, Clerk of Court for the Parish of Lafayette, and they were all based on the grounds that the “oral testimony has not yet been filed in the matter and it is necessary to extend the return date so that the transcript can be properly prepared.”
There is nothing in the record that indicates that the failure to file the oral testimony can be attributed to the defendant-appellant. Accordingly, the plaintiff-appellee’s motion to dismiss the appeal must be denied.
Motion to dismiss appeal denied.